PD-0413-15
                                                                     COURT OF CRIMINAL APPEALS
                           PD-0413-15                                                 AUSTIN, TEXAS
                                                                   Transmitted 4/13/2015 8:47:05 PM
                                                                     Accepted 4/15/2015 5:13:26 PM
                               No. _____________                                       ABEL ACOSTA
                                                                                               CLERK
                                       In the
                             Court of Criminal Appeals
                                     At Austin
                             

                                No. 01-14-00165-CR

                                          In the
                                   Court of Appeals
April 15, 2015                            for the
                                First District of Texas
                                       at Houston

                               

                                     No. 1344756
                                In the 338th District Court
                                  Harris County, Texas

                               

                      LOUIS MARKEITH WILLAIMS
                                         Appellant
                                           V.
                           THE STATE OF TEXAS
                                         Appellee
                                

          APPELLANT’S MOTION FOR EXTENSION OF TIME
                    WITHIN WHICH TO FILE
             PETITION FOR DISCRETIONARY REVIEW

                                

  TO THE HONORABLE COURT OF APPEALS:

         APPELLANT, pursuant to TEX. R. APP. P. 68.2(c) moves for an

  extension of time within which to file its petition for discretionary review. In

  support of its motion, appellant submits the following:

         1.      Appellant was charged with the felony offense of theft.
      2.     A jury convicted appellant of the charged offense and sentenced
             him to 32 years confinement in the Institutional Division of the
             Texas Department of Criminal Justice on February 5, 2014.
      3.     A unanimous panel of the First Court of Appeals rendered
             judgment in an unpublished opinion on March 12, 2015, affirming
             appellant’s conviction and sentence.
      5.     Appellant’s petition for discretionary review is due April 13, 2015.
      6.     Appellant seeks an extension, in accordance with TEX. R. APP.
             P. 68.2(c), until May 13, 2015, to file its petition for discretionary
             review. This is appellant’s first request for an extension.
      9.     The following facts are relied upon to show good cause for the
             requested extension:
             a. Counsel has been working on the appellate briefs in Dorsey v.
                State, No. 01-14-00685-CR., Hayes v. State, 04-14-00878-CR.
                and 04-14-00879-CR., and Ross v. State, 01-14-00902-CR.

             b. Counsel has filed a writ of certiorari in the United States
                Supreme Court in Masterson v. Stephens.

             c. Appellant’s petition is not for purposes of delay, but so that
                justice may be done.

      WHEREFORE, the Appellant prays that this Court will grant the

requested extension until May 13, 2015.

                                  Respectfully submitted,

                                  /s/MANDY MILLER
                                  Attorney for appellant
                                  2910 Commercial Center Blvd., Ste. 103-201
                                  Katy, TX 77494
                                  SBN 24055561
                                  PHONE (832) 900-9884
                                  FAX (877) 904-6846
                                  mandy@mandymillerlegal.com
                       CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on April 13, 2015, a

copy of the foregoing was delivered to the following addresses:


Alan Curry
Harris County District Attorney’s Office
Curry_Alan@dao.hctx.net

Lisa McMinn
State Prosecuting Attorney
lisa.mcminn@spa.state.tx.us



                                 /S/MANDY MILLER